Mr. Justice Boggs delivered the opinion of the court: The position taken by the respondent, Williamson, is, that in order to entitle the relator, as the nominee of the said political party, to be placed on the official ballot as a candidate for a county or district office, it is essential the said political party making the nomination should have polled, at the general election next preceding the election at which such nominee is to be voted for, at least two per cent of the total vote cast in said Knox county; that the election to be held on the first Monday in June, 1900, in the fifth supreme judicial district for the election of a judge of the Supreme Court, (the said county of Knox being one of the counties included in said supreme judicial district,) will be the general election next preceding the November election in the year 1900 at which the relator desires to be voted for, and that as it is not and cannot be known whether the said political party which nominated the relator for said office will poll two per cent of the entire vote polled in the said county of Knox at said judicial election, it cannot now be known whether the relator, as such nominee, can be lawfully placed on the official ballot to be voted in said Knox county at said election to be held in November, 1900. The view so entertained by the respondent arises out of a misconception of the true meaning of the statute which regulates the matter of the admission of candidates to places on the official ballot. By the act of the General Assembly in force July 1, 1891, entitled “An act to provide for the printing and distribution of ballots at public expense and for the nomination of candidates,” etc., (Hurd’s Stat. 1899, p. 802,) the State adopted the policy of providing at public expense the ballots to be cast by voters at general elections in the State. It was deemed proper to direct the mode and manner in which those desiring to become candidates should become entitled to have their names'appear on such official ballots as such candidates. Two methods were prescribed by the act: First, through the medium of nominations by political parties; second, by means of nomination papers or petitions bearing the signatures of designated numbers of individual voters. The right asserted by the relator is based upon alleged compliance with the former of these methods,—nomination by a political party. Whether he is so entitled to have his name printed as a candidate on the official ballot to be used at the said election to be held in November, 1900, depends upon the true construction to be given to section 4 of said act, that being the section which prescribes and regulates the method of certifying the nominations of political parties for places on the official ballot. Section 4 reads as follows: “Sec. 4. Any convention of delegates, caucus or meeting representing a political party which at the general election next preceding polled at least two per cent of the entire vote cast in the State, or in the electoral district or division thereof or the municipality for which the nomination is made, may for the State, or for the electoral district or division thereof or municipality for which the convention, caucus or meeting is held, as the case may be, by causing a certificate of nomination to be duly filed, make one such nomination for each office therein to be filled at the election. Every such certificate of nomination shall state such facts as are required in section 6 of this act, and shall be signed by the presiding officer and by the secretary of the convention, caucus or meeting, who shall add to their signatures their places of residence,” etc. Though but to regulate the mode and manner of preparing the official ballot, this statute relates to and involves the exercise of the elective franchise by those entitled to vote in the State. It is therefore to be liberally construed, to the end the freedom of electors shall not be unnecessarily abridged or their rights and privileges as electors in any degree improperly restricted. The section provides, “any convention of delegates, caucus or meeting representing a political party which at the general election next preceding polled at least two per cent of the entire vote cast in the State, or in the electoral district or division thereof or the municipality for which * * * the convention, caucus or meeting is held, * * * may make nominations” to be placed on the official ballot. It is thus seen the basis for the test of the right of a political party to secure recognition for its nominees on the official ballot is the support the nominees of that party receive at previous general elections in the State at large or in electoral divisions or districts of the State or municipalities in the State. It will be observed said section 4 was so framed as to express in a single sentence the authority or privilege to make nominations possessed by a political party which had at the next preceding' general election held throughout the entire State, polled at least two per cent of the total vote cast in the State, and also the authority or privilege to make nominations possessed by a political party which had, at the next preceding general election, polled two per cent of the vote cast in one or more of the electoral districts or divisions of the State or municipality therein, but had not at any general State election cast two per cent of the entire vote polled in the State. The incorporation, in the same sentence, of the legislative intent as to each of such political parties did not conduce to clearness of expression or meaning, but a careful reading and study of the section leaves the matter free from doubt. Our construction of the section is, that a political party which polled two per cent of'the total vote cast in the entire State at the next preceding general election held throughout the State may certify its nominations and have its nominees placed as candidates on the official ballot for any and all offices to be filled at any and all elections held in the State, or in any electoral division or district of the State, until such party shall at some future general election held throughout the State fail to poll two per cent of the total vote cast in the entire State, and that such authority so possessed by such political party to certify its nominations for places on the official ballots at all elections is not lost or affected by the failure of such party to poll two per cent of the votes cast at an election held in a judicial district of the State after the said next preceding general State election and prior to the next succeeding general State election. The right acquired by a political party, by reason of having polled two per cent of the total or entire vote cast in the State at a general election held throughout the State, to have its nominees appear upon the official ballots can only be lost by the failure of such party, at a future general election held throughout the State, to cast two per cent of the vote polled at such future general State election. Said section 4 also confers upon a political party or political parties which have not polled two per cent of the entire vote cast in the State at a general State election, but which polled two per cent of the vote cast at a general election in some one or more electoral divisions or districts of the State or in some municipality therein, authority to certify its nominees as candidates on the official ballot for offices to be filled by elections in such electoral divisions or districts of municipalities wherein such party cast two per cent of the total vote polled in such electoral divisions or districts of the State or municipalities, and the provisions of the section relating to the requirement that two per cent of the total vote polled in electoral divisions or districts or municipalities shall be requisite to the right to certify nominees on the official ballot have reference only to such political parties as shall have failed to poll or did not poll two per cent of the entire vote cast in the State at the election held throughout the State. It is conceded the democratic party polled two per cent of the entire vote cast in the State at the next preceding general election held in the State. It follows from what has been said, the nominations made by that party of candidates for election to the offices to be filled at the next general election to be held in the State in November, A. D. 1900, are (upon proper certificates and compliance with the provisions of the statute) entitled to appear as candidates of said party on the official ballot to be prepared for the electors at said ensuing November election, and that, wholly without regard to the participation or non-participation of the said party, or the voters thereof, in the judicial election to be held in said fifth supreme judicial district of the State in the month of June in the present year. The writ will be awarded as prayed in the petition, commanding the respondent to receive and file the said certificate of the nomination of the relator as the candidate of the democratic party for the office of clerk of the circuit court of Knox county at the said November election in the year 1900. Writ awarded.